DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/18/2022 has been entered. Applicant’s amendments to the claims have overcome the objection to claims 15 – 16, the 35 U.S.C. §112(b) indefiniteness rejection to claims 6 and 14, as well as the 35 U.S.C. §103 rejections previously set forth in the Non-Final Office Action mailed 06/24/2022. Thereby, the objection/rejections are withdrawn.
Claims Status
	Claims 1 – 14 and 17 remain pending
	Claims 1 – 3, 10 – 12, and 14 are amended
	Claims 15 – 16  are cancelled
In view of the amendment filed on 07/18/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Regarding the limitations directed to the intended use of the apparatus:	
Applicant is respectfully reminded that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP 2114(II);
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. If the apparatus of the prior art and the claimed apparatus are found patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. See MPEP 2114.
In this case, claim 1 recites the intended use limitations, “wherein in use of the winding machine, dough strips can be wound onto the roller in using the winding machine,” in lines 4-5; a motor “for rotationally driving the roller,” in line 6; and a pressing device “for pressing the dough rolled up on the roller onto the roller,” in line 7.  
Amended claim 2 recites the intended use limitations, “wherein the roller is  configured to be mounted on, and removed from, the main body.”
The  examiner will fully consider the recitations of intended use of the apparatus, and patentable weight would be giving to the extent that said recitations provide structural limitations to the apparatus claimed.

Regarding the limitations directed to the material or article worked upon by apparatus	:
Applicant is respectfully reminded that the material or article worked upon does not limit apparatus claims, as per MPEP 2115;
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In this case, claim 1 recites the limitation, “wherein in use of the winding machine, dough strips can be wound onto the roller in using the winding machine,” in lines 4-5. 
The  examiner will fully consider the recitations, and patentable weight would be giving to the extent that said recitations provide structural limitations to the apparatus claimed.

New Grounds of Rejection
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WU YUANLIN (CN-202697581-U reference made to machine English translation; Wu), in view of Cunningham et al. (US PGPub. 2005/0000369 A1; US’369).
Regarding claim 1. Wu  discloses a winding machine capable of winding dough [0002] dough comprising: 
a main body (“support base,” see Wu at [0034], ll. 266-267); 
a roller (“top roller” 2 [0029], ll. 211-217, or “rolling roller” 2 [0029], ll. 203-208, or “skin roller” 2 [0038]) mounted on the main body rotatably around a rotational axis (see FIGs. 1 – 4 and [0038]), 
wherein in use of the winding machine, dough strips can be wound onto the roller in using the winding machine – Wu at [0038] discloses – inter alia – “when the dough is initially wound, the conveyor belt 5 will carry the end of the dough and enter between the wrapping rollers 2 wrapped by the conveyor belt 5,”
a motor for rotationally driving the roller – Wu at [0008] discloses – inter alia – “driving roller and the driven roller set are externally connected with the first end of the power device,” under the broadest reasonable interpretation, a “power device” is being interpreted a means for supplying rotational movement, hence, a motor; and 
a pressing device for pressing dough rolled up on the roller onto the roller – Wu at [0029] discloses, “In order to prevent the dough from being pressed too tightly on the rolling roller 2 during the winding process, the lower section of the support frame 1 is set as a straight line and the upper section is set as an arc structure.” Hence, under the broadest reasonable interpretation, support frame 1, and the roller 2 work both as a “pressing device.”
As to the amendment limitation, “a pressing device, adjustable towards the roller.” As per MPEP 2144.04 (V) (D): In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) the court held that adjustability, where needed, is not a patentable advance, and there was an art recognized need for the adjustment.
	It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to make Wu’s pressing device adjustable towards the roller, since it have been held that adjustability, where needed, involves only routine skill in the art.  See MPEP 2144.04 (V) (D).
One would have been motivated to make Wu’s pressing device adjustable towards the roller for the purpose of e.g., providing the device with the capability of adjusting the amount of pressure, since Wu at [0029] recognizes the need to avoid too much pressure, Wu discloses “In order to prevent the dough from being pressed too tightly on the rolling roller 2 during the winding process, the lower section of the support frame 1 is set as a straight line and the upper section is set as an arc structure.” 

However, while Wu discloses the winding machine is capable of automatically wrap dough [0039], Wu is silent to the winding machine comprising a control unit, and wherein the pressing device is adjustable towards the roller.
In the same field of endeavor of food winding apparatuses and systems, US’369 discloses a winding machine (100) capable of winding dough [0001-3] dough comprising, a main body (e.g., see FIG. 1A), a control unit (a micro-controller, programmable logic controller “PLC”, control unit 170; see [0042 and 0078-89]). 
US’369 further discloses that the control unit is capable of being programmed multiple parameters of the winding unit 100 [0079], use signal generated from sensor 160 in the detection of a leading end [0080] and to control the rotation of the motor 110 and spool 130 to form the rolled food items [0081], activate and control the motors, and is capable of controlling multiple roll-up units [0080]. 
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify WU’s winding device with a control unit, for the purpose of, e.g., providing Wu’s winding machine with the capability of selectively activating and controlling the rotation of the rollers, as taught by US’369 [0079-0081].

Claims 2 – 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of US’369, as applied to claim 1, and further in view of Pier, Arnold (DE-202014009682-U1 references made to machine English translation; Pier).
Regarding claim 2. Wu/US’369 discloses the winding machine according to claim 1, except for, wherein the roller is configured to be mounted on, and removed from,  the main body without using a tool.
In the same field of endeavor of food winding apparatuses and systems, Pier discloses a winding apparatus comprising a rotating exchangeable dough receiving roller and with heat sources for baking the dough applied to the roller in a housing in which the roller can be swiveled from the dough receiving point to the heat source and back again (Pier at [0002], see FIGs. 2 and 4).
Pier discloses the machine comprises – inter alia – a dough roller 6, that can be decoupled from the bearing in the swivel arms 10 by slightly spreading the swivel arms 10 or by a resilient axle element which engages in a swivel arm 10  (analogous to the claimed limitation, “without using a tool”), “in order to be able to remove the dough from the dough roller 6 in the finished state.” Pier at [0057].
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, to modify Wu/US’369 so that the roller is capable of being mounted on, and removed from,  the main body without using a tool, as taught by Pier, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  As per MPEP 2144.04 (V) (C);
“In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").”
One of ordinary skill would have been motivated to modify Wu/US’369 with the decoupling roller of Pier, since Pier teaches this facilitates the removal of the dough from the dough roller 6 in the finished state.” Pier at [0057].

Regarding claim 3. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein a motor shaft (Pier at [0063] discloses the drive means 58 can be e.g., a shaft drive) of the motor is connected to a roller axis of the roller (Pier at [0006-7] discloses that it is known for baking devices to have a drive shaft connected to the motor drive of the dough roller), and 
is detachable therefrom, and is form-fit and/or force-fit (see Pier at [0064], “The swing arm 10 provided with the drive means 58 has at its free end 8, a sprocket for the chain drive, the form-fitting, z is detachably connected to the dough roller 6 via a square connection”), therewith capable of transferring torque of the motor to the roller.

Regarding claim 4. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein at least one end of the roller comprises a first form-fit and/or force-fit engaging element which engages with a second form-fit and/or force-fit element of the motor in form-fit and/or force-fit engaging manner for transferring torque of the motor to the roller. (see Pier at [0064], “The swing arm 10 provided with the drive means 58 has at its free end 8, a sprocket for the chain drive, the form-fitting, z is detachably connected to the dough roller 6 via a square connection”).

Regarding claim 5. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the pressing device is pivotably mounted on the main body for actuating towards the roller (e.g., see Wu’s FIGs. 1 – 4).

Regarding claim 6. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the pressing device comprises at least one pressing roll mounted rotatably around a roll rotational axis, wherein the roll rotational axis is parallel or to the roller rotational axis (e.g. see Wu’ elements 2 and 8, FIGs. 1 – 4).

Regarding claim 7. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the pressing device comprises at least one and no more than ten pressing rolls (e.g. see Wu’ elements 2 and 8, FIGs. 1 – 4).

Regarding claim 8. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the pressing device comprises a mount on which at least one pressing roll is rotatably mounted (Wu at [0029] discloses, “Both ends of the top roller 2 [analogous to the claimed pressing device] are erected on the support frame 1, which is convenient to move along the support frame 1 during the winding process. The top roller 2 is always parallel to the driven roller group.”), and wherein the mount is mounted on the main body so as to be actuatable, pivotable, or rotatable therewith (e.g. see Wu’ elements 1, 2, 8 and 13, FIGs. 1 – 4 and [0038-40]).

Regarding claim 9. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the mount is fixable in a rest position spaced from the roller by means of at least one retaining element (Wu at [0029] discloses, “In order to maintain the stability of the movement of the top roller 2 on the support frame 1, a slideway is provided on the opposite side of the support frame 1. The track of the slideway is the same as that of the support frame 1, and both ends of the top roller 2 are erected. on this slide.”).

Regarding claim 10. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the winding machine comprises a first switching element connected to the control unit for switching on/off the motor (e.g., see US’369 at [0078-0082]), and the control unit is capable of reversing the rotational direction of the motor (e.g., see US’369 at [0051], “With reference to FIG. 1C, when the spool rotates in a counterclockwise direction, an upper lip or surface of the slot engages the supported food strip inserted therein.”), except for, wherein the first switching element comprises a pedal.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, to modify Wu/US’369/Pier’s winding machine with a switching element comprised as a pedal, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. 
One would have been motivated to select the shape of a pedal for the switching element for the purpose of, e.g., provide a more ergonomic switch to the winding machine.

Regarding claim 11. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the winding machine comprises a control element connected to the control unit for controlling a rotational speed of the motor, for variably controlling the rotational speed (see US’369 at [0088] “the micro-controller can be programmed with different delay periods 1030 depending on the speed of the roll-up conveyor 1000… the micro-controller 170 can be programmed to activate the motor 110 for different numbers of revolutions to form a rolled food item with different numbers of layers.”).

Regarding claim 12. Wu/US’369/Pier discloses the winding machine according to claim 1, wherein the rotational speed of the motor in at least one rotational direction can be programmed to be between 30-250 min-1 (see US’369 at [0088]), and/or wherein the motor is an electric motor (this is implicit from US’369 disclosure [0044-45], “Those skilled in the art will recognize that many types of motors 110 can be utilized, one example being a servo motor.”).

Regarding claim 17. Wu/US’369/Pier discloses the winding machine according to claim 7, wherein the pressing device comprises one, two, or three pressing rolls (e.g., see Wu’s FIGs. 1 – 4, elements 2).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of US’369, as applied to claim 1, and further in view of ZALESKI, JR. et al. (US PGPub. 2016/0113293 A1; Zaleski).
Regarding claims 13 and 14. Wu/US’369 discloses the winding machine according to claim 1, comprising a sleeve (e.g., elements 130, 132 of US’369, see FIG. 1B),  fixed to the motor shaft (e.g., US’369 116) and protruding beyond the end of the motor shaft (see US’369 FIG. 1B), wherein the sleeve form-fit encloses the roller axis after connecting the motor shaft to the roller axis and comprises outlet openings perpendicular to the axis of the motor shaft (US’369 element 133, see US’369 FIG. 1B and [0050]), except for a protective cup oriented axially to the motor shaft and is axially spaced from the sleeve, wherein the cup is attached to the main body and a bottom of the cup protrudes into the main body, wherein the cup comprises a flange for attaching to the main body.
In the analogous field of endeavor of dough extruding machines, Zaleski  discloses at [0032] a rotatable nozzle 46, operatively coupled to the stationary sleeve 32 (analogous to the claimed “protective cup”), by snap-fit connection provided by a wire ring 70 in a circumferential slot 72 formed by complementary opposed generally-semicircular circumferential grooves in the outwardly facing surface of rotatable nozzle 46 and the inwardly facing surface of the annular recess 44 of the stationary sleeve 32 such that relative axial movement is prevented while still allowing rotary movement of the rotatable nozzle 46 with respect to the stationary sleeve 32 (see FIGS. 3 and 4), a hexagonal portion 48 on the distal end of the rotatable nozzle 46 protrudes from the tubular body portion 40 and is engaged within a corresponding hexagonal opening in a tubular drive sleeve 50, which is rotatably mounted around the outside of the stationary sleeve 32, and which inside surface 52 (of the drive sleeve 50) contacts each of the three annular ridges 42 to form three seals (at [0033] Zaleski discloses that seal assemblies located on the axial outer sides of the each of the bearings 54, prevent the ingress of dough or other material into the bearings 54 and to prevent lubricants in the gear area and/or bearings 54 from leaking outwardly.).
The sleeve comprising at least two axially opposing outlet openings (e.g., see FIGs. 3 A-B and 4 A-C).

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Wu/US’369 winding machine with a protective cup oriented axially to the motor shaft and is axially spaced from the sleeve, wherein the cup is attached to the main body and a bottom of the cup protrudes into the main body, wherein the cup comprises a flange for attaching to the main body and having seals, as taught by Zaleski for the purpose of, e.g., preventing the ingress of dough or other material into the bearings 54 and to prevent lubricants in the gear area and/or bearings 54 from leaking outwardly as taught by Zaleski [0032-33].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument that “It's not apparent how the cited structure of the support frame 1 leads to the interpretation of the roller 2 as a pressing device. Moreover, the same structure in Wu is equated to two different structural features of the claim, both the roller and the pressing device,” Remarks, p. 6, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In this case, as indicated in the rejection of claim 1 in the Non-Final Office Action mailed 05/13/2022, Wu at [0029] recognizes the need to prevent the dough from being pressed too tightly on the rolling roller 2 during the winding process (the roller applies the same force over the same area in contact with the dough in the opposite direction, under BRI this reads on the roller being a pressing device), Wu discloses that to avoid this, the lower section of the support frame 1 is set as a straight line and the upper section is set as an arc structure.”
	
Regarding the argument that “the same structure in Wu is equated to two different structural features of the claim, both the roller and the pressing device,” as disclosed in the discussion of claim 1 above, both, the support frame 1, and the roller 2 work together as a “pressing device.” 
Therefore, Applicant argument is found not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hosogane et al. (US PGPub. No. 2008/0202353 A1);  Hosogane discloses a cooked rice mold apparatus 1, which is provided with a roller position adjusting portion 6,  for varying the roller spacing of the top rolling roller pair 31, (see Hosogane’s FIGS. 3 and 4; under BRI, analogous to the claimed “a pressing device”; Hence, a known technique that is applicable to the base device); “the roller position adjusting portion 6 is provided with a swing arm 61 rotatably attached to the interior of the apparatus main body and a crank arm 62 one end of which is connected to the swing arm 61 and the other end of which is connected to a driving motor 63.” Hosogane at [0039]. Hosogane at [0008] discloses a base device taught by the prior art of Japanese Patent Application Publication No. 2002-45129, wherein a pressing device (a rolling-up bamboo plate called "a rolling-up and fastening force" that compresses sushi rice after molding the sushi rice into the shape of a rod), upon which the claimed invention can be seen as an improvement (e.g., Hosogane discloses at [0008] that [said rolling-up and fastening force] may sometimes be insufficient), Hosogane further discloses that  “In such cases, manual rolling-up and fastening has been further performed after molding.” Hosogane at [0008].
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712